Citation Nr: 1143412	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which service connection for diabetes mellitus, type II.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.  


FINDINGS OF FACT

1.  The Veteran had visitation in Vietnam during active duty in May 1972, and is presumed to have been exposed to herbicides.

2.  The Veteran has been shown to have diabetes mellitus, type II, which is presumed to be related to in-service herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claim for service connection for diabetes mellitus, type II, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for diabetes mellitus, type II.  

The Veteran does not contend and the evidence does not show, that he served in-country in Vietnam.  Rather, service records, including his Form DD-214, indicate that the Veteran served aboard the USS Midway, which was stationed in the official waters of the Republic of Vietnam, from May 1971 to February 1973.  The Veteran does contend, however, that he passed through Vietnam in May 1972, en route to his brother's funeral in McCall, Idaho.  Specifically, he claims that after receiving notice of his brother's death in an automobile accident on May [redacted], 1972, he was flown from the USS Midway to Tan Son Nhut Air Base in Saigon, Vietnam, where he boarded another plane and was flown to Guam, then to Tokyo, Anchorage, Seattle, Boise, and finally, McCall, Idaho, where his brother's funeral service was held.  The Veteran also claims that he was given thirty days of  bereavement leave after his brother's funeral.

There are no service personnel records or other official records which indicate that the Veteran was flown from the USS Midway to Saigon, Vietnam, as the Veteran contends.  In this regard, a United States Armed Services Center for Research of Unit Records (USACRUR) reply for information, dated in August 2009, notes that the USS Midway documented the launching and recovery of aircraft, but it did not document the type of aircraft, passengers by name, or destinations they were going to or coming from.  In addition, the reply noted that according to the Naval History and Heritage Command (NHHC), Archives Branch, Washington, DC Navy Yard; aircraft flight passenger manifests were not considered a historical item and were not retained by the U.S. Navy.  It was also noted that according to the National Archives and Records Administration (NARA), College Park, Maryland and the NHHC; command histories, deck logs and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that are permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving/departing, but do not list passengers by name, unless that individual is a very important person (VP) or high-ranking officer.  Also, the deck logs do not normally list the destinations of these vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.  See August 2009 USASCRUR Reply.

However, the Veteran also testified at his July 2011 Travel Board hearing that he was flown off the USS Midway and landed at Tan Son Nhut Air Base, Saigon, Vietnam, where he waited for the next plane, a 141 Air Force, which flew him to Guam, Tokyo, Anchorage, Seattle, Boise, and finally McCall, Idaho for his brother's funeral services, which began on June 1, 1972, two days after the fatal car accident.  He claimed, therefore, that he set foot in Vietnam when he was in Tan Son Nhut Air Base, Saigon for a period of time in-between flights.  See July 2011 hearing transcript.  He has also submitted a copy of a newspaper article which shows that his brother was killed in an automobile accident on May [redacted], 1972.  The article also indicates that the Veteran, the victim's brother, was serving aboard the USS Midway in Vietnam.  Furthermore, personnel records show that the Veteran was on leave for approximately thirty days from May 30, 1972 to June 28, 1972.  In addition, the Veteran has submitted a statement from SM, his cousin and MW, his sister, who both reported that the Veteran's brother died on May [redacted], 1972, and that the Veteran attended the funeral on June 1, 1972.  See July 2011 statements from MW and SM.  

Based on the evidence noted above, the fact that there is no evidence of record to contradict the Veteran's reports, the fact that the Veteran has consistently reported the same sequence of events throughout the pendency of the appeal; the Board finds that the Veteran's contentions that he had a layover in Saigon, Vietnam during his trip home to attend his brother's funeral in May 1972, are credible.  The Board also finds reasonable the Veteran's argument that there was no other way for him to be flown back to the United States at that time, without going through Vietnam.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides during visitation in Vietnam.

In addition, outpatient treatment records from the VA Medical Center in Boise, Idaho dated from June 2003 to February 2004 indicate that the Veteran was diagnosed with diabetes mellitus in 2003, and that he continues to be treated for the disease.  As such, the medical evidence shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  Accordingly, the Board finds that service connection for diabetes mellitus, type II is warranted on a presumptive basis.


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


